PER CURIAM.
The justice erred in charging the jury that if the truck which plaintiff was driving was at a standstill the motorman had no right to put on full speed and strike the truck. The effect of this charge was to withdraw from the jury any question as to the negligence of the motorman in a certain contingency. Whether or not the conductor was guilty of negligence was entirely for the jury, and should have been left to them.
Judgment reversed, and new trial granted, with costs to appellant to abide the event.